UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7274


DORSEY LOPEZ STEPHENSON,

                Plaintiff - Appellant,

          v.

A. PARHAM, Major/Director of Treatment; D. MASKELONY,
Captain/Director of Security; A. MILLER, Classification,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O'Grady, District
Judge. (1:11-cv-00775-LO-JFA)


Submitted:   December 20, 2012            Decided:   December 26, 2012


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Dorsey Lopez Stephenson, Appellant Pro Se.    Samuel Lawrence
Dumville, NORRIS & ST. CLAIR, P.C., Virginia Beach, Virginia,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Dorsey Lopez Stephenson appeals the district court’s

order   granting    Defendants’   motion   for     summary    judgment    and

dismissing his 42 U.S.C. § 1983 (2006) action.             We have reviewed

the record and find no reversible error.           Accordingly, we affirm

for the reasons stated by the district court.             See Stephenson v.

Parham, No. 1:11-cv-00775-LO-JFA (E.D. Va. June 7, 2012).                   We

dispense   with     oral   argument   because      the    facts   and    legal

contentions   are   adequately    presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                      2